Citation Nr: 0512965	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre 
Syndrome.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 until September 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In May 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for Guillain-Barre 
Syndrome and has not been shown to currently have the 
disorder. 

3.  The veteran's low back disability is manifested by 
complaints of pain and weakness.  Limitation of motion is no 
more than moderate, there is no ankylosis and flexion is not 
limited to 30 degrees or less.   


CONCLUSIONS OF LAW

1.  Guillain-Barre Syndrome was not incurred in or aggravated 
by service, nor may Guillain-Barre Syndrome be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

2.  The criteria for a rating beyond 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5003, 5292, 5295 (2003); 68 Fed. Reg. 51,454, et seq. (Aug. 
27, 2003) (codified as amended at 38 C.F.R. §§ 4.71a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in May 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the May 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
neurological disability becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for Guillain-Barre Syndrome.  Private 
medical records show that the veteran was examined by a 
private examiner in January 2000.  The veteran complained 
that his feet and calves would become numb.  It was noted 
that the veteran was previously hospitalized for Guillain-
Barre 8 or 9 years prior.  Neurologic examination showed 
normal upper and lower extremity strength, with sensation 
intact throughout.  The diagnosis was Guillain-Barre, by 
patient history.  Subsequently that same month an EMG finding 
was noted as; still with markedly severe polyneuropathy with 
Axonal loss variety, which could be consistent with Guillain-
Barre although Guillain-Barre is thought to be a 
demyelinating process and note that this is in the distant 
past.  

The veteran was examined by VA in October 2004.  The claims 
file was reviewed by the examiner.  The veteran reported that 
during service in December 1966, following a vaccination he 
had an episode of generalized weakness for one week, and for 
which he was hospitalized.  He reported having numbness in 
his arms and recurrent headaches.  The veteran complained of  
weakness and numbness of both hands, his legs and sometimes 
the low back.  Examination showed that all muscle groups 
exhibited normal strength.  Tone and coordination were intact 
and reflexes were reduced.  It was stated that both plantars 
were flexors.  Sensory examination was reduced peripherally 
in both lower extremities to the knees.  The examiner 
diagnosed ployneuropathy, post-vaccinial and not Guillain-
Barre.  An EMG study was conducted, and was noted to confirm 
the diagnosis.  

Discussion

The veteran seeks service connection for Guillain-Barre 
Syndrome, which he argues was incurred in service.  In a 
statement received at the RO in October 2004, the veteran 
stated that he had recently discovered that Guillain-Barre 
Syndrome was at one time referred to as URI and that in could 
only be contracted by inoculation.  He concluded that his 
current Guillain-Barre Syndrome could only be connected with 
his Army experience since he was inoculated in the military.  
However, the service medical records show no complaint 
diagnosis or treatment for Guillain-Barre Syndrome.  Further, 
the record does not contain objective medical evidence that 
confirms a current diagnosis of Guillain-Barre Syndrome.  The 
above noted private examiner diagnosed the disability by way 
of history only.  The January 2000 EMG does not conclusively 
diagnose Guillain-Barre Syndrome, and the recent VA 
examination which included a review of the file, examination 
of the veteran, and an EMG, found that the veteran does not 
have Guillain-Barre Syndrome.  

The Board has considered the veteran's contentions and 
opinions concerning his inservice treatment and his current 
diagnosis.  However, the record does not show that the 
veteran has the medical expertise that would render competent 
his statements as to the relationship between her military 
service and any current disability.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. § 3.303 with 
respect to the relationship between events incurred during 
service and the claimed disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Absent inservice treatment and a current diagnosis, service 
connection for Guillain-Barre Syndrome must be denied.  


Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, . 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Limitation of motion in the 
lumbar spine is assigned a 40 percent rating when severe, a 
20 percent rating when moderate, and a 10 percent rating when 
slight. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Evidence

In February 1969 the RO granted service connection for muscle 
strain of the dorsal and lumbar regions, and assigned a 10 
percent evaluation.  This was based on service medical 
records which showed treatment in service for back  
complaints, and a December 1968 VA examination report which 
found muscle strain of the dorsal and lumbar spines.  In 
December 2002, the veteran requested an increased evaluation 
for his service-connected disability.  

In November 2003, the veteran was examined by VA.  He 
complained of pain in the lower back and in both legs.  He 
reported no impairment of activities of daily living, but 
that he had some impairment going upstairs.  Examination 
showed normal heel-toe gait with no objective evidence of 
pain such as spasm, weakness or tenderness.  Muscle tone was 
good without any atrophy.  Extension was to 25 degrees and 
forward flexion to 50 degrees.  Both lower limbs were 
negative for any neurological deficiency.  Muscle tone was 
good.  It was noted that there was no evidence of 
incoordination, weakness or fatigability.  The examiner noted 
that functional loss due to subjective complaints of pain is 
minimal.  X-rays showed very mild degenerative changes.  The 
diagnosis was, history of chronic low back pain; currently 
there is adequate range of motion in the lower back with 
radiological evidence of mild degenerative changes.  

In February 2003, the RO increased the veteran's evaluation 
to 20 percent disabling.  

The veteran underwent a VA orthopedic examination in October 
2004.  The claims file was available for review.  The veteran 
complained of weakness, numbness and pain of the lower back.  
It was stated that activities of daily living were limited 
because the veteran cannot bend of lift anything.  
Examination of the lumbosacral spine showed good lumbar 
lordosis and good muscle tone of the paravertebral muscles.  
There was no spasm or atrophy.  The skin was noted to be 
healthy with no evidence of lack of use.  Extension was to 15 
degrees with complaint of pain and flexion was to 40 degrees 
with pain at the end of motion.  There was no evidence of 
incoordination, weakness or fatigability. It was stated that 
functional loss due to subjective complaints of pain was 
minimal.  X-rays were noted to show some degenerative changes 
with small anterior bone spur.  The examiner found; history 
of injury to lower back in 1967; currently minor degenerative 
changes in the lumbar spine with anterior spur and 
manifestation of limited motion of the spine; there is no 
clinical evidence of sciatica.  The examiner stated that 
there is no evidence of functional impairment due to gross 
pain, weakness or incoordination.  It was noted that the 
veteran did not have any episode of incapacitating period of 
pain as a result of the low back disability.  It was stated 
that the only functional impairment was some degree of 
limitation of motion.  

On VA neurological examination in October 2004, the veteran 
denied having any radicular pain.  He reported having some 
numbness in his legs after standing for 15 minutes.  It was 
reported on examination that cranial nerve function was 
intact and the gait and station were normal.  All muscle 
groups exhibited normal strength and tone and coordination 
were intact.  The pertinent finding was, low-back pain, no 
neurologic disability.  

Discussion

While the appellant's low back disability has been rated 
under Diagnostic Code 5292, based on limitation of motion 
from degenerative joint disease in the lumbar spine, the 
current clinical findings do not show that there is more than 
moderate limitation of motion in the lumbar spine.  
Therefore, a rating in excess of 20 percent is not warranted 
for limitation of motion associated with the appellant's back 
disability.  

There is no objective evidence of severe limitation of 
motion, or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion, to support a higher 
evaluation under the old criteria.  38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (2002).  

Similarly, considering the appellant's lumbar spine 
disability under the criteria that became effective September 
26, 2003, he does not meet the criteria for a rating in 
excess of 20 percent since the evidence does not show either 
favorable or unfavorable ankylosis of the spine or limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. §§ 4.71a).

The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to  intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003. 
However, as the appellant is not currently service connected 
for intervertebral disc syndrome, and since there is no 
evidence of neurological involvement regarding his back 
disability, it is not necessary for the Board to consider the 
present claim under Diagnostic Code 5243 or the previous 
Diagnostic Code 5293.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion losses in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The VA examiner in November 
2003 stated that the functional loss due to subjective 
complaints of pain was minimal.  Further, it was reported 
that there was no objective evidence of pain, weakness, 
tenderness, incoordination, or fatigability.  The VA examiner 
in October 2004 reported that there was no spasm or atrophy, 
no evidence of lack of use, incoordination, weakness or 
fatigability.  Given the medical findings which do not 
reflect range of motion deficits that came close to the 
requirements for a rating in excess of 20 percent under 
either the old or new criteria, and the lack of muscle 
atrophy, the Board finds that a preponderance of the evidence 
is against a finding of "additional functional loss" due to 
limitation of motion in the lumbar spine caused by pain 
complaints.  

Accordingly, the Board finds that a rating in excess of 20 
percent for the appellant's lumbar spine disability is not 
warranted.

For all these reasons, the 20 percent rating for the low back 
disability should continue.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 
3.321(b)(2004).  Service-connected low back disability has 
not caused frequent hospitalizations or marked interference 
with employment.  Referral for consideration of an 
extraschedular rating is not currently warranted.  


ORDER

Service connection for Guillain-Barre Syndrome is denied.

An increased evaluation for a low back disability beyond 
twenty percent is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


